Citation Nr: 1204921	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  06-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder to include sinusitis.

2.  Entitlement to service connection for residuals of dental trauma.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and entitlement to total disability benefits due to individual unemployability (TDIU) were raised by the Veteran's representative in the December 2011 formal brief in support of the Veteran's claims.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran served on active duty from November 1982 to June 2004.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for lumbar spine DDD and denied the Veteran's claims for service connection for sinusitis and residuals of dental trauma.  The Veteran disagreed and perfected an appeal.

In a June 2009 remand, the Board remanded the Veteran's claim for a hearing before a Veterans Law Judge (VLJ) to be scheduled.  In a May 2010 decision, the Board remanded the Veteran's claim for further evidentiary and procedural development.

Issue not on appeal

The Veteran had sought service connection for hypertension.  The claim was initially denied by the RO, but in a September 2011 rating decision, the RO granted service connection for hypertension.  The record does not include a notice of disagreement with the disability rating or the effective date.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate the appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, the issue of hypertension is not before the Board.

The issues of entitlement to service connection for a sinus disorder to include sinusitis and service connection for dental trauma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected lumbar spine DDD is manifested by chronic pain, stiffness and muscle spasm, with objective evidence of pain on motion, limited range of motion on flexion to 80 degrees, without ankylosis and without evidence of incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected lumbar spine DDD are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his back condition is worse that VA has rated it and he seeks an initial disability rating in excess of 10 percent.  The Board will first address preliminary matters and then render a decision on this issue.


Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board has twice remanded the Veteran's claims.  In the September 2009 decision, the Board remanded the claim for scheduling of a hearing before a VLJ.  That hearing was scheduled, but the Veteran cancelled the hearing.  Thus, VA has substantially complied with the September 2009 remand.

The Board remanded the claim in May 2010 for VA to ask the Veteran to provide the Veteran with required notice of the duties owed him by VA; to identify or provide any VA or private medical records that had not been considered; to associate relevant VA treatment records with the Veteran's VA claims folder; to schedule a medical examination of the Veteran's back disability; and, to schedule an examination of the Veteran's sinusitis disability and for an opinion whether sinusitis was related to the Veteran's active service.  The record shows, as is discussed below, that VA provided the Veteran with notice of VA's duty to assist him in developing his claims in a letter dated June 2010, and the letter requested that he provide or identify any records not considered by VA for consideration in his claims.  VA medical records dating from 2007 were added to the Veteran's claims folder.  The record also shows the Veteran received VA medical examinations for his back disability and his sinusitis condition in September 2010.  For the reasons stated below, the back examination is sufficient to render a decision in the Veteran's case.  For those reasons, the Board finds that VA substantially complied with the May 2010 remand order to the extent of the issue of entitlement to an increased disability rating for the Veteran's service-connected back.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed in letters dated August 2005 and June 2010 of the information and evidence necessary to substantiate a claim of service connection and an increased disability rating.  The Veteran was also informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  The Veteran was informed of the evidence and information he was expected to provide.  Finally, the Veteran was informed in the June 2010 letter and a March 2006 letter of how VA determines a disability rating and an effective date.  With respect to this initial increased rating claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  The Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required.

The record shows that VBA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The record further includes VA medical examinations of the Veteran that were performed in January 2004, November 2005 and September 2010.  As discussed in detail below, the Board finds that the medical evidence is sufficient to render a decision in the Veteran's case.  As indicated above, the Veteran cancelled his hearing before a VLJ.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran contends that his service-connected lumbar spine disorder is worse than VA has determined it to be, and he seeks a disability rating in excess of 10 percent.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Veteran's service-connected lumbar spine DDD has been rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Codes 5242 [Degenerative arthritis of the spine] and 5243 [intervertebral disc syndrome].  The Board must first consider whether another rating code is "more appropriate" than the ones used by the RO.   See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected low back disability is manifested by chronic back pain, with occasional pain radiating to the back of the right leg, as well as limitation of range of motion of the lumbar spine.  X-ray evidence supports a diagnosis of lumbar spine DDD. The Board notes that the RO listed Diagnostic Code 5243 [Intervertebral disc syndrome], as a diagnostic code.  As noted below, the criteria of diagnostic codes 5242 and 5243 use the same rating criteria found under the General Rating Formula for Diseases and injuries of the Spine, unless the criteria under the Formula for Rating Intervertebral Disc Syndrome is used under Diagnostic Code 5243.  The Board determines that the General Rating Formula provides the most appropriate rating criteria because there is no evidence of incapacitating episodes requiring bed rest prescribed by a physician; the criteria under the Formula for Rating Intervertebral Disc Syndrome requires evidence of an incapacitating episode requiring bedrest prescribed by a physician.  The Veteran has not contended that different rating criteria be used.  Thus, the Board finds that the General Rating Formula Diagnostic provides the most relevant rating criteria in this case.

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a General Rating Formula for Diseases and Injuries of the Spine will provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran's initial disability rating is 10 percent disabling.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

The medical evidence shows that during service, the Veteran complained of low back pain after he experienced a low back injury during tests conducted to determine the integrity of the ship on which he served.  Service treatment record entries dated September 1995 and February 1996 show that the Veteran complained of low back pain.  A March 8, 1996, entry states that the Veteran had a history of about 6 months of low back pain.  The examiner noted the Veteran was guarding his back, but did not see lordosis.  The Veteran was reported to have a non-antalgic gait, full flexion, extension to 25 degrees and full lateral flexion.  

A January 2004 VA examiner reported that the Veteran complained of "intermittent episodes of low back discomfort."  The episodes rose briefly to a pain level of 10 out of 10 "during which time he loses all movement."  The examiner noted that the episodes could last from 5 minutes to 8-to-10 hours.  The examiner reported that the Veteran did not feel pain radiating from the lumbar, and noted that the x-ray evidence showed evidence of DJD [degenerative joint disease].  The examiner reported that the Veteran had a range of motion of 0-to-90 degrees forward flexion; 0-to-30 degrees of extension; right rotation of 0-to-40 degrees; left rotation of 0-to-35 degrees; and 0-to-30 degrees of right and left lateral flexion.  

A November 2004 general physical noted lumbar DJD, and noted the Veteran's complaints of neck pain, but did not report low back pain.  A November 2005 VA compensation and pension examiner noted the Veteran complained that his pain was chronically a level 3 out of 10, and that his worst pain was at least a level 7.  The Veteran reported that he had to alternately sit and stand every 15 minutes in order to alleviate his low back pain.  He also experienced numbness in the right anterior lower extremity but not along any dermatomal pattern.  The Veteran also stated he had pain "shooting down his right leg" two or three times a day.  The Veteran complained of weakness, fatigability and incoordination after repetitive motions such as bending or stooping, but stated that he had not had any totally incapacitating episodes in the past year.  The examiner stated that the Veteran used no cane, crutch or walker, and he did not use a back brace.  The Veteran stated he could walk about 50 feet before he felt pain and could walk about 200 yards before he had to sit down because of the pain.  

The November 2005 examiner noted that the Veteran had "bilateral lumbar paraspinous muscle spasm."  The Veteran had 0-to-80 degrees of forward flexion that was limited by pain and stiffness, and extension was limited to 20 degrees because of pain and stiffness.  The examiner reported the Veteran could rotate "0-60 degrees limited by pain," and had 0-to-20 degrees lateral flexion limited by pain.  The Veteran could touch his toes three times with increased pain after each repetition, but could not do a fourth repetition.  The examiner noted that the Veteran reported he had fatigability, incoordination and pain after repetitive motion, but could not speculate what additional loss of motion there would be outside the clinic. The Veteran had a non-shuffling gait.  Lower extremity patellar and Achilles tendon reflexes were 2+ bilaterally, and the Veteran had normal light touch sensation in the lower extremities and normal vibration sense to both medial malleoli.  The assessment was no consistent evidence of radiculopathy.  The examiner also noted that the Veteran may have been confused as to the level of radiculopathy as he was treated for possible cervical radiculopathy utilizing cervical epidural steroid injections.  

The record evidence includes treatment reports from psychiatrist visits and visits to the pain clinic the Veteran attended.  In those reports between November 2007 and June 2009, the Veteran reported low back pain at level 6 out of 10, to neck and back pain at level 7 out of 10.  An April 2008 pain clinic report states that the Veteran experienced pain of 8 out of 10 when he stood up and that the pain was dull pain as long as he moved.  The reports also note that the Veteran was treated for thoracic and lumbar pain by injections including in February 2008.  

The November 2005 examiner noted that MRI reports in the Veteran's VA claims folder showed what were interpreted to be "transitional  vertebrae at the lumbosacral junction."  The condition, the examiner noted, predisposes the Veteran to mechanical back pain.  In the opinion of the examiner, other evidence showing loss of signal in the thoracic spine did not affect the Veteran's low back pain.  

The records include private treatment records that show complaints of low back, thoracic and neck pain.  A September 2010 VA compensation and pension examiner reported that since the 2005 VA examination, the Veteran experienced progressively worse pain off and on.  The Veteran reported a history of decreased motion, fatigue, stiffness, spasm and moderate pain.  The examiner noted that the Veteran's gait was normal and that there was no evidence of abnormal spinal curvatures.  The examiner noted the Veteran had muscle pain with motion, but no guarding was observed and no weakness was observed.  The examiner reported the Veteran's ranges of motion as flexion of 0-to-90 degrees; extension of 0-to-30 degrees; and right and left rotation of 0-to-30 degrees; and right and left lateral flexion of 0-to-30 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions.  The MRI evidence showed "mild multilevel spondylosis" and a diagnosis of lumbar spine DDD was given.  The Veteran was found to have decreased pain or pinprick sensation and light touch in the lower extremities with a stocking distribution at both knees and below as seen in diabetes mellitus.  The Board notes that the Veteran's VA medical records reflect that he has diabetes mellitus.  The examiner specifically found that the bilateral symmetric stocking and glove distribution sensory upper and lower extremity neuropathy was not related to the Veteran's DDD.  The examiner noted that the Veteran was working full time and that he had lost two weeks from work over the last year due to back pain.  It was also noted that the disorder affected his occupation due to tardiness and increased absenteeism due to decreased mobility and pain.  The Board finds that the examination is adequate as the examiner reviewed the history, conducted an examination and provided findings that are sufficient for the Board to render an informed determination. 

As noted above, with regard to the Veteran's lumbar spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Forward flexion was reported as 0-to-90 degrees, which is normal, in January 2004.  However, the Veteran reported that he had intermittent episodes where his pain was 10 out of 10 and he could not move for periods of 5 minutes up to 10 hours.  Based on the Veteran's reports of increased pain resulting in inability to move at intermittent periods, the currently assigned 10 percent rating, but not higher, is warranted pursuant to Deluca.  

Range of motion from 0-to-80 degrees was demonstrated in November 2005 and on repetitive motion testing, the Veteran was unable to perform more than three attempted toe touches due to pain.  The examiner noted that there was no change in the range of motion after the three toe touches but there was increased pain.  The examiner also noted the Veteran's reports of increase pain, weakness, fatigability, and incoordination after repetitive motion such as bending and stooping outside the clinic but the examiner found that to state what ranges of motion would occur after repetitive motion outside the clinic would be speculation.  It is noted that the Veteran did not report additional limitation of motion and he was able to perform three repetitive motions before stopping due to pain.  In light of the range of motion finding of 80 degrees on flexion and ability to perform multiple repetitive ranges of motion with no change in range of motion, a higher evaluation is not warranted.  

In September 2010, range of motion was from 0-to-90 degrees.  Although the range of motion on flexion was normal, the Veteran reported that he experienced decreased motion, fatigue, stiffness, spasm and moderate pain.  The examiner also reported that there was no additional limitation after three repetitions.  Based on the Veteran's reported symptoms, the 10 percent rating for reports of decreased motion and pain is warranted.  

Although there is a limitation of flexion noted by the November 2005 examiner, the Veteran's flexion has consistently been beyond 60 degrees.  Moreover, the combined range of motion has been beyond 120 degrees with each reported range of motion.  Although the November 2005 examiner noted spasm of the Veteran's "bilateral lumbar paraspinous" muscle and a "wide-stanced, flatfooted, non-shuffling gait," the examiner did not find the muscle spasms resulted in an abnormal gait.  The other examiners noted no abnormal gait, and the September 2010 examiner specifically noted that the Veteran had no guarding of his back.  At no time was there evidence of an abnormal spinal contour.

In sum, the evidence does not support a finding that the Veteran's back disability meets the schedular criteria of a 20 percent disability.  There is no evidence of ankylosis of the Veteran's spine, and the Veteran's forward flexion is much greater than 60 degrees.  In addition, the Board observes that the symptoms reported by the Veteran, which the Board finds are competent, credible and probative, were considered above, but they do not support a finding that the criteria for a higher disability rating are approximated.  

The Veteran asserts that a higher rating is warranted.  However, the evidence of record does not show that the criteria for a higher rating have been met or approximated for any period of time since he left active duty service in June 2004.  Based on the record, the Board finds that a 10 percent disability rating is properly assigned for the entire period of time since his discharge from service.

Again, the Board has considered whether an increased disability rating is warranted for the Veteran's low back disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The January 2004 examiner noted that the Veteran had episodes of extreme pain that prevented the Veteran from moving his back at all.  This supports the currently assigned 10 percent evaluation in the absence of limitation of motion or other factors warranting a higher evaluation.  With regard to back movement that is restricted by pain and stiffness, the November 2005 examiner noted that the Veteran's ranges of motion were limited by pain and stiffness, and noted that the Veteran could not perform more than three toe-touch movements and could only performed those with increasing pain.  The examiner noted, however, that "[R]anges of motion of the thoracolumbar spine did not change after the three toe touches as repetitive motion exercise," although "there was increased pain."   The pain clinic and psychiatric treatment notes also record the Veteran's consistent complaints of low back pain, but none indicate that the Veteran's back motion was limited by the pain.  

In sum, the evidence shows that while repetitive motion increases pain, it does not affect the thoracolumbar spine range of motion achieved by the Veteran except on flare-ups.  The Veteran stated at the first examination that he could not move during flare-ups, but since that statement, the Veteran has not contended the flare-ups continue at a severity that prevents movement.  Neither the January 2004 nor September 2010 examiners noted any additional limitation of motion with repetitive motion and the September 2010 examiner noted no observed pain.  Accordingly, while the currently assigned rating is supported under 38 C.F.R. §§ 4.40, 4.45 and 4.59, a higher evaluation is not for the above reasons.   

The Board notes that the Veteran has complained that he experiences shooting pains that radiate from his lower back to his leg.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Moreover, any associated objective neurologic abnormality is to be rated separately under the appropriate code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The evidence, however, does not support a finding that a separate rating for a neurological abnormality is warranted in the Veteran's case.   

The November 2005 VA examiner noted a report in a service treatment record of occasional right posterior lower extremity radicular pain to the knee but examination of the Veteran revealed normal neurologic responses.  The examiner thus concluded that there was "no consistent evidence of lumbar radiculopathy."  Similarly, the September 2010 VA examiner noted "bilateral symmetric glove and stocking distribution sensory upper and lower extremity neuropathy" that was not related to the service-connected disability.  While the Veteran is competent to report symptoms, he is not competent as a lay person to diagnose a neurologic abnormality and provide an etiological opinion with respect to the abnormality.  The competent medical evidence since his discharge from service does not show that the Veteran has a neurological abnormality associated with the service-connected disorder.  The 2005 examiner reported normal neurological findings and there is thus no objective neurological abnormality shown at that time.  Moreover, the 2010 examiner found that the neurologic distribution shown was not related to his service-connected disability and supported that conclusion based on the examination findings and a diagnosis of diabetes mellitus.  As statements of the Veteran that could be construed as indicating he has an associated neurological abnormality are not competent and the competent medical evidence shows that the current neurologic abnormality is not related to the service-connected disorder, a separate evaluation is not warranted.   

Finally, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

As discussed above, the Veteran's symptoms are specifically contemplated under the ratings criteria and are not exceptional or unusual.  His muscle spasms and symptoms, that result in painful or limited motion are contemplated by the schedular criteria.  Since the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  


ORDER

A disability rating in excess of 10 percent for service-connected lumbar spine DDD is denied.


REMAND

Reasons for remand

Sinus disorder

The Board's May 2010 remand required that the Veteran be provided a medical examination that included an opinion "as to whether the Veteran currently has a chronic sinus disorder" which was likely related to his military service.  The development of the Veteran's claim has focused on sinusitis despite medical evidence that the Veteran had rhinitis, congested ears and other sinus conditions treated, if not diagnosed, on numerous occasions during his active duty service.  See, for example, service treatment record entries of  November 21, 1987, January 28, 1992, October 25, 1993, January 6, 1995, and December 6, 2002; see also, for example, November 2004 outpatient medications including chlorpheniramine maleate to be taken for "sinus drainage."   The Board notes that the Court has held that in cases involving psychiatric disorders, a claim must be considered a claim for any mental disability that may reasonably be encompassed by the evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, in this case, the Board's May 2010 remand implied that the Veteran's claim must be interpreted as encompassing any sinus condition that is reasonably encompassed by the evidence. 

Review of the September 2010 VA examiner's report shows that the examiner limited the opinion to sinusitis and did not expand the inquiry to other potential sinus conditions even though the presence of rhinitis symptoms was noted.  As such, the examiner's opinion did not substantially comply with the May 2010 Board remand.  As noted above, the Court has held that compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For that reason, the claim must be remanded for a new examination and opinion that encompasses all of the potential sinus conditions manifested by the Veteran during the pendency of the claim.

Dental trauma 

The Veteran seeks service connection for residuals of dental trauma.  A review of the Veteran's service treatment record shows that on August 2, 1984, the Veteran was brought to an emergency room for dental treatment.  The Veteran's service dental record states the following:

PT [the Veteran] escorted to dental clinic by Security Police.  Individual had #9 displaced and #10 frac[tured] in an altercation.  PT is intoxicated but responds well to verbal commands and is cooperative.

The RO denied the Veteran's claim because the Veteran was injured when he was intoxicated, behavior that is considered under VA regulations as willful misconduct.  The Veteran has contended that he was involved in a fight, and then got intoxicated; that he was not intoxicated at the time of the injury.

The only evidence of record of the event is the quoted portion of the dental records.  The only other evidence of note, but of limited relevance, is the service treatment note on August 2, 1984, indicating that the Veteran agreed to submit to a blood alcohol test.  There is nothing in the service treatment record that provides any information regarding the circumstances of the altercation or any explanation provided contemporaneously by the Veteran.  

The Board remands the claim for further development.  Specifically, VA should seek records regarding the incident including, but not limited to, the Veteran's service personnel record.  The event apparently took place when the Veteran was stationed in Japan.  There may be a record located at the Misawa Air Force Base from that time period, or records held by another entity within the Department of Defense (DOD), the Navy or the Air Force.  VA should make all reasonable efforts to obtain any record regarding the claimed incident.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and request that the Veteran's entire and complete service personnel record be provided.  Include any responsive records in the Veteran's VA claims folder.

2.  Contact appropriate, Navy, Air Force or DOD custodians of records and request records pertaining to the Veteran's arrest at Misawa Air Force Base on or about August 2, 1984, including any line of duty determination.  See M21-1MR, III.iii.2.B.14.f.  Include any responsive records in the Veteran's VA claims folder.  

3.  Schedule the Veteran for an examination by an appropriate VA examiner who should review the Veteran's VA claims folder and provide a description and a diagnosis of any sinus related disorder, to include rhinitis, sinusitis or other disorder, manifested by the Veteran since his discharge from service.  The examiner's attention is directed to VA medical records dated in November 2004 showing that the Veteran was prescribed medication for sinus drainage and a nasal spray as well as the Veteran's report during the 2010 VA examination that he had rhinitis symptoms of nasal congestion.

The examiner should also provide an opinion whether any such disorder manifested by the Veteran during the pendency of the Veteran's claim is as at least as likely as not (a probability of 50 percent or greater) related to his active duty service. 

4.  After completion of the above development and any other necessary development, readjudicate the Veteran's claims.  If any benefit remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow a reasonable period of time for the Veteran to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


